Citation Nr: 0309859	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the record reveals that the RO has not referenced 
or discussed the VCAA in adjudicating the veteran's claims, 
other than a cursory mention of the new law in the January 
2002 statement of the case, and that document did not include 
the provisions of the new law or then applicable regulations.  
In particular, the record does not show that the RO has 
provided notice of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA as required by 38 U.S.C.A. 
§ 5103(a) and (b).  Such notice has been deemed mandatory by 
the Court.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, in October 2002, the Board directed that 
additional development of the claim be accomplished pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
veteran's representative expressed his objection to this 
additional development by the Board in a March 2003 
statement.  Further, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), 
and (a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies an appellant a "review on appeal" when 
the Board considers additional evidence without having to 
remand the case to the RO for initial consideration.  
Consequently, the Board finds that the case should be 
remanded to the RO for all appropriate development.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  The RO should obtain records from the 
Topeka, Kansas VA Medical Center 
pertaining to the veteran's treatment for 
PTSD for the period from June 2000 to the 
present.  

3.  With the stressor statement provided 
by the veteran, the RO should review the 
file and prepare a summary of all claimed 
stressors.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
associated documents, should be sent to 
the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors, including unit records during 
the veteran's tour of duty in Vietnam.  
If the USASCRUR advises the RO that the 
requested information must be obtained 
through other organizations or offices, 
the RO should follow-up with any 
additional source(s) as advised.  

4.  After the response from USASCRUR is 
received, the RO must make a specific 
determination, based upon the complete 
record, including the USASCRUR's 
response, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the evidence.  In 
reaching this determination, the RO 
should address any credibility issues 
raised by the record.  

5.  Upon completion of the above, and if 
any verified military service stressor or 
stressors have been found, the veteran 
should be afforded a VA psychiatric 
examination to ascertain whether the 
veteran has PTSD as a result of a 
verified military service stressor.  The 
examining physician should specifically 
identify which stressors are linked to 
any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be 
established by the record.  All tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and 
reasoning should be clearly explained.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination, in 
order that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  

6.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for service connection for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


